

Exhibit 10.2.4


FORBEARANCE AGREEMENT
(Technology License and Escrow Agreement)




THIS FORBEARANCE AGREEMENT (the “Agreement”) is made as of November 26, 2013 by
and between ThermoGenesis Corp., a Delaware corporation (“ThermoGenesis”), and
CBR Systems, Inc., a California corporation (“CBR”) (each a “Party” and
collectively the “Parties”).


BACKGROUND


A.  
The parties entered into a Technology License and Escrow Agreement dated June
15, 2010, as amended by the First Amendment dated February 6, 2013, the
Extension Addendum dated July 26, 2013, and the Second Extension Addendum dated
October 30, 2013 (collectively, the “License and Escrow Agreement”) to license
and make available to CBR certain technical information for the limited purpose
of allowing CBR to manufacture, upon a default of ThermoGenesis under the
License and Escrow Agreement, certain products currently being sold to CBR.

 
B.  
Under Section 3 of the License and Escrow Agreement, a Default occurs if
ThermoGenesis fails to meet certain financial covenants.  In the event of a
Default, the Escrow Agent will release the Deposit Materials to CBR.

 
C.  
In consideration of the on-going restructuring of the ThermoGenesis and CBR
relationship, CBR has agreed to forbear from exercising the rights and remedies
available to it in the event of a Default, subject to the terms and conditions
set forth herein.

 
NOW, THEREFORE ThermoGenesis and CBR agree as follows:


1.           Forbearance.  CBR agrees to forbear from asserting a Default and
exercising any or all of CBR’s rights and remedies upon the occurrence of a
Default under the License and Escrow Agreement for a period of  thirty (30)
days..


2.           Entire Agreement.     This document constitutes the entire
agreement between the Parties. There are no representations, agreements,
arrangements, or understandings, oral or written, between or among the Parties
relating to the subject matter of this Agreement that are not fully expressed
herein.  The License and Escrow Agreement remains in full force and effect and
is not modified other than as specifically provided for herein.


3.           Waiver.     Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition hereof.


4.           Amendment.     The provisions of this Agreement may be modified at
any time by agreement of the Parties.  Any such agreement hereafter made shall
be ineffective to modify this Agreement in any respect unless in writing and
signed by the Parties against whom enforcement of the modification or discharge
is sought.


5.           Attorneys’ Fees.     In the event that any party to this Agreement
files any petition or institutes litigation, including arbitration, to interpret
or enforce the terms of this Agreement, the Parties expressly agree that the
prevailing party or Parties, in addition to any other relief provided by law,
will be entitled to such reasonable attorneys’ fees and court costs as may be
incurred.


6.           Binding Effect.     The Parties expressly agree that this Agreement
is binding on each other’s successors, heirs, assigns, beneficiaries, executors,
administrators, and trustees.


7.           Governing Law.  The rights and obligations of the Parties and the
interpretation and performance of this Agreement shall be governed by the laws
of the State of California, excluding its conflicts of laws rules.


8.           Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.


IN WITNESS WHEREOF, this Agreement was executed as of the date first set forth
above.


 

     
THERMOGENESIS CORP.
                       
Dated: November 26, 2013
 
By: /s/ Dan T. Bessey
       
Name: Dan T. Bessey
       
Title: Chief Financial Officer
                           
CBR SYSTEMS, INC.
                       
Dated: November 26, 2013
 
By: /s/ Michael L. Johnson
       
Name: Michael Johnson
       
Title: Chief Financial Officer
 




- 1 -